J-A18041-18


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    IN THE INTEREST OF: E.B., A/K/A            :   IN THE SUPERIOR COURT OF
    E.J.B., A MINOR                            :        PENNSYLVANIA
                                               :
                                               :
                                               :
                                               :
                                               :
    APPEAL OF: R.B., FATHER                    :   No. 680 EDA 2018


                   Appeal from the Decree February 5, 2018
             in the Court of Common Pleas of Philadelphia County
               Family Court at No(s): CP-51-AP-0000876-2017
                                      CP-51-DP0000013-2016
                                      FID: 51-FN-000014-2016
BEFORE:      STABILE, J., STEVENS, P.J.E.* and STRASSBURGER, J.**

MEMORANDUM BY STRASSBURGER, J.:                        FILED OCTOBER 31, 2018

        R.B. (Father) appeals from the decree entered February 5, 2018,

which terminated involuntarily his parental rights to his minor son, E.B.

(Child), born in December 2015.1 Father’s notice of appeal also challenges




____________________________________________


1 Philadelphia Department of Human Services, Child and Youth Division
(DHS) also filed a petition to terminate involuntarily the parental rights of
Child’s mother, A.J. (Mother). The family court continued the combined goal
change/termination of parental rights hearing as to Mother to provide
Mother, who was incarcerated, with an opportunity to testify. The record
does not reveal the outcome of that continued hearing. Mother did not
participate in this appeal.



* Former Justice specially assigned to the Superior Court.

** Retired Senior Judge appointed to the Superior Court.
J-A18041-18


the order purportedly changing Child’s permanency goal to adoption. 2     We

affirm.

       On December 28, 2015, shortly after Child’s birth, DHS

       received a General Protective Services ([GPS]) report [alleging
       that Mother], Father, and Child resided in a home that was dirty
       with illegally connected utilities; domestic violence existed
       between Mother and Father; police were frequently called to the
       home; Child may have fallen on the floor during an altercation
____________________________________________


2  Despite Father’s assertion to the contrary, the February 5, 2018
permanency review order did not change Child’s permanency goal to
adoption. Permanency Review Order, 2/5/2018, at 1 (stating goal remained
return to parent). We presume this is because the family court continued
the combined goal change/termination of parental rights hearing as to
Mother. Father filed one notice of appeal purporting to challenge both the
termination decree and the February 5, 2018 permanency review order, and
included the docket numbers for Child’s dependency and adoption matters.
The correct procedure in this circumstance is to file separate notices of
appeal for each docket. See Pa.R.A.P. 341, Note (“Where … one or more
orders resolves issues arising on more than one docket or relating to more
than one judgment, separate notices of appeal must be filed.”). In a recent
case, our Supreme Court held that the failure to file separate notices of
appeal from an order resolving issues on more than one docket “requires the
appellate court to quash the appeal.” Commonwealth v. Walker, 185
A.3d 969, 977 (Pa. 2018). However, the Court clarified that it would apply
its holding only “in future cases.” Id. Thus, because Father filed his notice
of appeal prior to the filing of our Supreme Court’s decision in Walker, we
do not quash his appeal.

  However, Father has waived all arguments with respect to the February 5,
2018 permanency review order.         Father’s brief on appeal contains no
substantive discussion of any issue pertaining to a change in Child’s
permanency goal in the dependency matter. Accordingly, Father has failed
to preserve any challenge to the permanency review order for our review,
and we address only the decree terminating Father’s parental rights. See In
re W.H., 25 A.3d 330, 339 n.3 (Pa. Super. 2011) (“Where an appellate brief
fails to provide any discussion of a claim with citation to relevant authority
or fails to develop the issue in any other meaningful fashion capable of
review, that claim is waived.”).



                                           -2-
J-A18041-18


      between Mother and Father; [and] two adult females and three
      adult males lived in the home along with Mother, Father, and
      Child. DHS visited the family home on December 28, 2015.
      Father answered the door and denied the allegations of the GPS
      report, denied knowing anything about a baby when asked
      questions about Child, and [] claimed he did not know Mother.
      Father allowed DHS to enter the home and DHS observed that
      there was no infant or any infant supplies in the home. … On
      December 29, 2015, DHS contacted [the hospital where Child
      was born] and learned that Father was Child’s father, Mother
      and Father were not prepared to care for Child, and Mother and
      Father lacked clothing and supplies for Child. On December 29,
      2015, DHS visited the family home again. Father was observed
      walking toward the home, but Father refused to permit DHS into
      the home. Father claimed that he did not know where Mother
      and Child were. DHS informed Father that court involvement
      would be initiated if he failed to cooperate with the DHS
      investigation. On December 30, 2015, Father called DHS and
      stated that Mother and Child were residing with [Child’s paternal
      aunt (Paternal Aunt)]. DHS visited Paternal Aunt’s home on
      December 30, 2015, and DHS observed Mother and Child in the
      home. Child was safe and being cared for at that time. …

      On January 5, 2016, Father contacted DHS and stated that
      Mother had made statements that she was thinking about
      absconding with Child. DHS obtained an [order of protective
      custody] for Child, and Child was placed in foster care…. At the
      shelter care hearing, the [order of protective custody] was lifted
      and the temporary commitment to DHS was ordered to stand.
      On January 14, 2016, the [family] court adjudicated Child
      dependent [pursuant to the Juvenile Act] and fully committed
      Child to DHS[’s custody].

Family Court Opinion, 4/19/2018, at 1-2 (footnotes omitted).

      On September 1, 2017, after Child had been in foster care for almost

two years and eight months, DHS filed a petition to terminate Father’s

parental rights involuntarily.   The family court conducted a termination




                                    -3-
J-A18041-18


hearing on February 5, 2018.3 Father did not attend the hearing, but was

represented by counsel.4 Following the hearing, the family court entered a


____________________________________________


3 The family court appointed legal counsel to represent Child in compliance
with 23 Pa.C.S. § 2313(a). Child also had the benefit of a guardian ad litem.
Both Child’s legal counsel and guardian ad litem stated their agreement with
DHS’s position at the conclusion of the hearing. N.T., 2/5/2018, at 51. The
record indicates that Child was just over two years old and non-verbal at the
time of the hearing, which rendered Child unable to articulate a preferred
outcome. See In re T.S., ___ A.3d ___, 2018 WL 4001825 at *10 (Pa. filed
August 22, 2018) (distinguishing two- and three-year-old children whose
young age rendered them unable to form a “subjective, articulable
preference” from “children as young as five or six years of age [who have]
opinions which are entitled to weight in legal proceedings concerning their
custody”).

We note with disapproval that neither Child’s legal counsel nor guardian ad
litem filed a brief advocating for Child’s interests, or indicated that Child was
joining another party’s brief. “Counsel’s duty to represent a child does not
stop at the conclusion of the termination of parental rights hearing.” In re
Adoption of T.M.L.M., 184 A.3d 585, 590 (Pa. Super. 2018); see also In
re M.T., 607 A.2d 271, 276 (Pa. Super. 1992) (observing that child’s
counsel abdicated his legal responsibilities to his client because counsel,
inter alia, failed to file a brief, indicate that he joined another party’s brief,
or otherwise notify this Court of his client’s position).

4 Mary Ann Galeota, Esquire, is Father’s court-appointed counsel. Prior to
the termination hearing, Attorney Galeota filed a motion to withdraw and
presented it to the family court on the day of the hearing, stating that Father
instructed her to do so. N.T., 2/5/2018, at 6-10. Because Father failed to
appear at the hearing despite notice, the family court did not rule on the
motion. The family court instructed Attorney Galeota to continue in her
representation of Father by cross-examining witnesses but without taking a
position on Father’s behalf. Id. Attorney Galeota continues to represent
Father on appeal, and Father raises no challenge to her representation.

  While we could construe Father’s failure to take a formal position at the
conclusion of the hearing as a failure to preserve his issues for appeal, the
tenor of Attorney Galeota’s cross-examination indicated that Father opposed
(Footnote Continued Next Page)


                                           -4-
J-A18041-18


decree terminating Father’s parental rights. Father timely filed a notice of

appeal. Both Father and the family court complied with Pa.R.A.P. 1925.

      Father now raises the following claims for our review.

      [1.] Did the [family] court err when it found that [DHS] had met
      its burden by clear and convincing evidence to terminate
      [Father’s] parental rights pursuant to 23 Pa.C.S.[] § 2511(a)(1),
      § 2511(a)(2), § 2511(a)(5), § 2511(a)(8), § 2511(b)?

      [2.] Did the [family] court err when it failed to consider whether
      [DHS] made reasonable efforts to reunify [Child] with Father?

Father’s Brief at 5.

      We review the decree terminating Father’s parental rights involuntarily

under the following standard of review.

      The standard of review in termination of parental rights cases
      requires appellate courts to accept the findings of fact and
      credibility determinations of the trial court if they are supported
      by the record. If the factual findings are supported, appellate
      courts review to determine if the trial court made an error of law
      or abused its discretion. A decision may be reversed for an
      abuse of discretion only upon demonstration of manifest
      unreasonableness, partiality, prejudice, bias, or ill-will. The trial
      court’s decision, however, should not be reversed merely
      because the record would support a different result. We have
      previously emphasized our deference to trial courts that often
      have first-hand observations of the parties spanning multiple
      hearings.

In re T.S.M., 71 A.3d 251, 267 (Pa. 2013) (citations and quotation marks

omitted).


(Footnote Continued) _______________________

the termination petition. In an abundance of caution, we will address
Father’s issues on appeal as if preserved.



                                          -5-
J-A18041-18


      Section 2511 of the Adoption Act, 23 Pa.C.S. § 2511, governs

involuntary termination of parental rights. It requires a bifurcated analysis.

      Initially, the focus is on the conduct of the parent. The party
      seeking termination must prove by clear and convincing
      evidence that the parent’s conduct satisfies the statutory
      grounds for termination delineated in [subs]ection 2511(a).
      Only if the court determines that the parent’s conduct warrants
      termination of his or her parental rights does the court engage in
      the second part of the analysis pursuant to [subs]ection
      2511(b): determination of the needs and welfare of the child[.]

In re L.M., 923 A.2d 505, 511 (Pa. Super. 2007) (citations omitted).

      In this case, the family court terminated Father’s parental rights

pursuant to subsections 2511(a)(1), (2), (5), (8), and (b).     We need only

agree with the court as to any one subsection of 2511(a) as well as

subsection 2511(b) in order to affirm.     In re B.L.W., 843 A.2d 380, 384

(Pa. Super. 2004) (en banc).      Here, we analyze the court’s decision to

terminate pursuant to subsections 2511(a)(2) and (b), which provide as

follows.

      (a) General rule.--The rights of a parent in regard to a child
      may be terminated after a petition filed on any of the following
      grounds:

                                     ***

            (2) The repeated and continued incapacity, abuse,
            neglect or refusal of the parent has caused the child
            to be without essential parental care, control or
            subsistence necessary for his physical or mental
            well-being and the conditions and causes of the
            incapacity, abuse, neglect or refusal cannot or will
            not be remedied by the parent.

                                     ***

                                     -6-
J-A18041-18



     (b) Other considerations.--The court in terminating the rights
     of a parent shall give primary consideration to the
     developmental, physical and emotional needs and welfare of the
     child. The rights of a parent shall not be terminated solely on the
     basis of environmental factors such as inadequate housing,
     furnishings, income, clothing and medical care if found to be
     beyond the control of the parent. With respect to any petition
     filed pursuant to subsection (a)(1), (6) or (8), the court shall not
     consider any efforts by the parent to remedy the conditions
     described therein which are first initiated subsequent to the
     giving of notice of the filing of the petition.

23 Pa.C.S. § 2511(a)(2), (b).

     We address first whether the trial court abused its discretion by

terminating Father’s parental rights pursuant to subsection 2511(a)(2).

     In order to terminate parental rights pursuant to 23 Pa.C.S.[]
     § 2511(a)(2), the following three elements must be met: (1)
     repeated and continued incapacity, abuse, neglect or refusal; (2)
     such incapacity, abuse, neglect or refusal has caused the child to
     be without essential parental care, control or subsistence
     necessary for his physical or mental well-being; and (3) the
     causes of the incapacity, abuse, neglect or refusal cannot or will
     not be remedied.

In re Adoption of M.E.P., 825 A.2d 1266, 1272 (Pa. Super. 2003) (citation

omitted).   “The grounds for termination due to parental incapacity that

cannot be remedied are not limited to affirmative misconduct.          To the

contrary, those grounds may include acts of refusal as well as incapacity to

perform parental duties.”    In re A.L.D., 797 A.2d 326, 337 (Pa. Super.

2002) (citations omitted).

     In its opinion, the family court concluded that DHS presented clear and

convincing evidence in support of its petition to terminate Father’s parental


                                    -7-
J-A18041-18


rights pursuant to subsection 2511(a)(2). Family Court Opinion, 4/19/2018,

at 7-9. The family court noted that Father was largely uncooperative with

services offered to him throughout Child’s lengthy stay in foster care,

resulting in Father not making progress on any of his court-ordered goals.

Thus, in the family court’s view, Father had demonstrated that he is

unwilling to remedy the causes of his incapacity to parent in order to provide

Child with essential parental care, control, or subsistence necessary for

Child’s physical and mental well-being. Id. at 9.

      Father argues that he has taken “novel steps towards completing” his

court-ordered   goals   and   “was   working   towards   remediation   of   the

conditions” that led to Child’s placement.     Father’s Brief at 12-13.     He

contends he secured a job and home in another state, scheduled mental

health services, a parenting capacity evaluation, and anger management

classes in Illinois, and “was in the process of stabilizing his life … so that

[Child] could be in a position to achieve permanency.” Id. at 13.

      After a careful review of the record, we discern no abuse of discretion

by the family court. The record reveals that shortly after Child’s birth, DHS

received allegations of domestic violence between Father and Mother,

inadequate housing for Child, and Father and Mother’s unpreparedness to

parent a newborn baby.          Father   refused to cooperate with DHS’s

investigation of the GPS report. Shortly thereafter, DHS removed Child after

Father accused Mother of threatening to abscond with Child.         The family


                                     -8-
J-A18041-18


court did not place Child with Father at that time. Instead, the family court

adjudicated Child dependent based upon Mother and Father’s present

inability to parent, and ordered Father to undergo a parenting capacity

evaluation and participate in reunification services through the Achieving

Reunification Center (ARC) program. DHS Exhibit 6 at 1-2. The family court

permitted Father to attend supervised visits with Child once per week. Id.

      Although Father initially enrolled in ARC’s program on February 9,

2016, ARC subsequently closed the referral due to Father’s lack of

participation.   Father visited Child but declined ARC’s anger management

services and parenting education services, leading the family court to

evaluate his compliance as minimal at the April 2016 permanency review

hearing. DHS Exhibit 7 at 1-2. The family court ordered Father to undergo

a behavioral health evaluation and to complete anger management and

family school. DHS Exhibit 7 at 1-2.

      From that point forward, Father did not attend any subsequent

permanency review hearings.      DHS Exhibit 8-10.    He also continued to

refuse to participate in court-ordered services, resulting in findings of no

compliance by the family court in Child’s dependency matter. Id.

      Specifically, Father failed to show up for eight parenting capacity

evaluations.     N.T., 2/5/2018, at 21, 41-42.   Father started but did not

complete family school.    Id. at 28. He also never completed a psychiatric

evaluation with Behavioral Health Services (BHS).     Id. at 25.   He visited


                                    -9-
J-A18041-18


BHS once, but had to be escorted out of the office due to his irate behavior.

Id.   Father claimed he completed a psychiatric evaluation elsewhere, but

that facility informed the Community Umbrella Agency (CUA) social worker

assigned to Father’s case that they had no record of such evaluation. Id. at

27-28.

      Father also claimed to have taken some anger management classes,

but he did not provide documentation to the CUA social worker, and never

completed a program despite being court-ordered to do so. Id. at 16, 22-

24, 30-31. Moreover, Father continued to display a lack of progress with his

anger management, as demonstrated by his continued harassment of the

former CUA case manager.       Father referred to the CUA case workers as

“bitches” and threatened one of them, telling her that he knows where she

lives and could find her if she did not get Child back to him. Id. at 23-24.

Father has badgered Child’s foster parent with texts.     Id. at 33.   Father’s

failure to control his anger led to the family court ordering Father to refrain

from threatening and harassing any of the persons involved with the case.

DHS Exhibit 10.

      Additionally, Father’s housing has been unstable. Id. at 18, 40. He

provided the CUA social worker with two addresses in Philadelphia, but mail

was returned from each. Id. at 26. At some point in 2017, Father moved to

Illinois suddenly without informing the CUA social worker.     Id. at 26.   He

also has not maintained stable employment. Id. at 18.


                                    - 10 -
J-A18041-18


      Father’s unstable behavior has impacted his parenting of and contact

with Child.   Father never progressed to unsupervised visitation with Child

because of his lack of stability and inconsistency with visiting Child.   N.T.,

2/5/2018, at 19. At the beginning of the case, Father visited Child weekly.

DHS Exhibit 7. In December 2016, the family court reduced Father’s visits

to bi-weekly.   DHS Exhibit 8.    In March 2017, the family court changed

Father’s visits to monthly, with required confirmations 24 hours in advance

and on the day of the visit. DHS Exhibit 9. In June 2017, the family court

suspended Father’s visits altogether until he complied with the court’s orders

to undergo a BHS psychiatric evaluation and anger management classes.

DHS Exhibit 10.    Father’s last visit with Child occurred around June 2017,

about seven months prior to the TPR hearing. Id. at 25.

      Based on this evidence, the record supports the family court’s finding

that Father cannot or will not remedy the causes of his repeated and

continued incapacity and/or refusal to parent, which has caused Child to be

without essential parental care, control or subsistence necessary for Child’s

physical and mental well-being.    Concerns about Father’s housing, anger,

and parenting have existed since the inception of the case. Father refused

to cooperate with DHS’s investigation prior to Child’s removal, and he largely

refused to participate in services despite court orders requiring him to do so

in order to reunify with Child.   Father abruptly moved hundreds of miles

away from Child without notice. By the time of the hearing in this matter,


                                    - 11 -
J-A18041-18


Child had spent two years of his life in foster care, and Father remained in

no position to provide for any of Child’s needs. Father concedes that he still

had not remedied his issues after two years. See Father’s Brief at 12-13.

Even if Father had scheduled various services in Illinois as he contends, he

has scheduled services before and failed to participate.    Moreover, Father

only scheduled the parenting capacity evaluation and anger management

classes one week prior to the TPR hearing. N.T., 2/5/2018, at 43-44.

     Father made no progress over two years while Child aged from an

infant to a toddler. As this Court has emphasized, “a child’s life cannot be

held in abeyance while a parent attempts to attain the maturity necessary to

assume parenting responsibilities. The court cannot and will not subordinate

indefinitely a child’s need for permanence and stability to a parent’s claims

of progress and hope for the future.” R.J.S., 901 A.2d at 513. Therefore,

we conclude that the family court did not abuse its discretion by terminating

Father’s rights pursuant to subsection 2511(a)(2).

     We next consider whether the family court abused its discretion by

terminating Father’s parental rights pursuant to subsection 2511(b).      The

focus of subsection 2511(b) is exclusively on the child.    In re M.T., 101

A.3d 1163, 1181 (Pa. Super. 2014) (en banc). Judicial inquiry of the needs

and welfare of the child examines “the effect of [the parent’s] actions or

omissions upon the child” to determine whether the parent is meeting the




                                    - 12 -
J-A18041-18


child’s developmental, physical, and emotional needs.       In Interest of

Coast, 561 A.2d 762, 767 (Pa. 1989) (en banc).

     “[Subs]ection 2511(b) does not explicitly require a bonding analysis

and the term ‘bond’ is not defined in the Adoption Act.” In re Adoption of

J.N.M., 177 A.3d 937, 944 (Pa. Super. 2018). However, case law requires

the court to determine whether the parent and child have an emotional

bond, the nature of such a bond, and the effect upon the child of

permanently severing the bond. In re T.S.M., 71 A.3d 251, 267 (Pa. 2013).

“The mere existence of an emotional bond does not preclude the termination

of parental rights.” In the Matter of the Adoption of M.A.B., 166 A.3d

434, 448 (Pa. Super. 2017).         Rather, courts must examine whether

termination of parental rights “would destroy an existing, necessary and

beneficial relationship,” In re K.Z.S., 946 A.2d 753, 760 (Pa. Super. 2008),

and whether severance of a bond would cause the child “to suffer ‘extreme

emotional consequences.’” In re Adoption of J.N.M., 177 A.3d 937, 944

(Pa. Super. 2018) (citing In re E.M., 620 A.2d 481, 484-85 (Pa. 1992)).

       While the bond between parent and child is a major aspect of the

subsection 2511(b) analysis, it is nonetheless only one of many factors to be

considered by the court when determining whether termination serves the

child’s needs and welfare. M.A.B., 166 A.3d at 448.     Courts may “equally

emphasize the safety needs of the child.” Id.    Courts should also consider




                                   - 13 -
J-A18041-18


“the love, comfort, security, and stability the child might have with the

foster parent.” Id.

      The family court determined that termination of Father’s parental

rights serves Child’s needs and welfare for the following reasons. There is

no existing, necessary, and beneficial relationship between Father and Child,

and Child would not suffer irreparable harm if the court terminated Father’s

rights.   Family Court Opinion, 4/19/2018, at 15.   Child has been in foster

care almost his entire life, and Father failed to create a bond with Child

through visitation. Id. Child is safe with his current foster parents, who are

meeting his needs. Id. CUA is searching for a pre-adoptive home for Child,

and it serves his needs and welfare to be adopted. Id.

      Father’s argument regarding Child’s needs and welfare is brief.      He

argues that Father tried desperately to reach out to Child, and his attempts

to connect with Child are evidence there is a bond between Father and Child.

Father’s Brief at 13.     Father posits that DHS and the family court

misinterpreted his desperate attempts as anger when it was really sadness.

Id.   He also emphasizes that he lived out-of-state and did not have

resources to pay for transportation. Id.

      After review, we conclude that the record amply supports the family

court’s findings and conclusions. Whether Father attempted to connect with

Child is not the pertinent inquiry, as “a parent’s own feelings of love and

affection for a child, alone, do not prevent termination of parental rights.”


                                    - 14 -
J-A18041-18


In re T.M.T., 64 A.3d 1119, 1128 (Pa. Super. 2013).         The real issue is

whether there is an existing, necessary, and beneficial relationship between

Father and Child, and the effect upon Child of severing such a relationship.

Child was a very young infant when he came into foster care.        Child has

been in foster care for all but two weeks of his young life. The only contact

between Child and Father was during supervised visits, and Father failed to

visit consistently. In fact, seven months elapsed without Child seeing Father

at all, while Child aged from approximately one and a half to two years old in

the secure care of his foster parents. Furthermore, Child’s behaviors have

not declined during Father’s absence from his life.   N.T., 2/5/2018, at 20.

Under the circumstances, it was reasonable for the family court to conclude

that Father and Child do not share a necessary and beneficial bond, and

Child would not suffer extreme emotional consequences upon termination of

Father’s rights. See K.Z.S., 946 A.2d at 764 (observing that the relationship

between K.Z.S. and his mother “must be fairly attenuated,” given that

K.Z.S. had been in foster care most of his young life, and that he had only

limited contact with his mother during that time).

      Although Child’s current foster home is not pre-adoptive, at the time of

the termination hearing CUA was searching for a pre-adoptive home for

Child. The family court found adoption to be in Child’s best interest. Family

Court Opinion, 4/19/2018, at 15.       Father does not argue, and there is

nothing in the record to suggest, that Child, now age three, does not have a


                                    - 15 -
J-A18041-18


“strong likelihood of an eventual adoption.”5              T.S.M., 71 A.3d at 270.

Terminating the parental rights of Father, with whom Child does not share

an existing, necessary, and beneficial relationship, will permit Child to obtain

security and permanency through adoption. Thus, we discern no abuse of

discretion or error of law in the family court’s conclusion that terminating

Father’s parental rights would best serve Child’s needs and welfare.

       We turn now to Father’s final issue: his argument that the family court

erred by terminating his parental rights when DHS failed to make reasonable

efforts to reunify Father and Child.           Father’s Brief at 14.   Father contends

that DHS failed to provide him with transportation costs to visit and attend

hearings, and left him to his own devices in another state while he

attempted to accomplish his goals. Id.

       Father’s argument is unavailing.            The family court found that DHS

made reasonable efforts to comply with the permanency plan at every

permanency review hearing, findings that Father has never appealed. See

In re J.A.S., 820 A.2d 774, 781 (Pa. Super. 2003) (“[T]he orphans’ court in

termination proceedings cannot substitute its judgment for that of the

juvenile court on the same factual issue.”). The record does not reveal the

reason for Father’s move out-of-state or the exact date, but the record is

____________________________________________


5 The record indicates that the continued hearing on DHS’s termination of
parental rights petition as to Mother was scheduled for after the date the
record was transmitted to this Court.



                                          - 16 -
J-A18041-18


clear that Father failed or refused to participate with the services DHS

offered long before he chose to move out-of-state, hundreds of miles away

from Child. Father did not even inform DHS that he had moved, which begs

the question of how he expected DHS to have done more.

      Even assuming arguendo that DHS failed to make reasonable efforts

towards reunification, the court may still terminate parental rights if the

agency otherwise proves by clear and convincing evidence the existence of

grounds and that termination best serves a child’s needs and welfare. In re

D.C.D., 105 A.3d 662, 675 (Pa. 2014).          DHS has done so in this case.

Father had every opportunity to attempt to reunify with Child, and was

offered the necessary services to do so, but simply made no progress over

the over two years Child was in foster care.

      Based on the forgoing, we conclude that the family court did not abuse

its discretion or err as a matter of law in terminating Father’s parental rights,

and Father waived any challenge to the February 5, 2018 permanency

review order. Therefore, we affirm the February 5, 2018 decree and order.

      Decree affirmed. Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 10/31/18



                                     - 17 -